Stacy, C. J.
This case which involves General Order No. 79, of the Utilities Commission and the case of Utilities Commission v. Greyhound Corporation, ante, 293, which involved an amendment to General Rule *67422 of tbe Utilities Commission, were botb beard at tbe February Term, 1944, Wake Superior Court. They are companion cases, were so treated before tbe Commission and in tbe court below, and are controlled by tbe same considerations. Tbe differences between them are inconsequential rather than basic. It would serve no useful purpose to travel again tbe ground covered in tbe companion case. Reference to tbe opinion in that case will suffice for tbe decision here.
Affirmed.
BaeNhill and Seawell, JJ., dissent.